Title: From Thomas Jefferson to John H. Dye, 30 April 1825
From: Jefferson, Thomas
To: Dye, John H.


Sir
Monticello
Apr. 30. 25.
Your favor of the 21st was recd yesterday, but I must pray to be excused from entering into the subjects therein proposed to my considn. age and debility have obliged me to withdraw from political  speculns. leaving them, as I chearfully do, to the genern whose concern they properly are. my last efforts towds being useful are now engaged in the establmit of an institn of much promise to our country, and occupying fully the feeble faculties remaining to me. I return you the inclosed paper which you will be able probably to dispose of more usefully, and with thanks for the kind expressions of regard to myself conveyed in your letter I pray you to accept assurances of my great respectTh: J.